Case 1:20-cv-20050-DLG :-Document:4 . Entered on FLSD Docket 01/21/2020 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
.. Southern District of Florida...

“hoa . : - . i

 

Case Number: 4:20-CV-20050-DLG .

Plaintiff:
Victor Ariza

 

vs. o, , c

.Defendant:
Lucky Brand Dungarees Stores, LLC, a Foreign limited. ait company

For: oo
Defendant's Attorney

Received by Court Express: Services ori ‘the 43th day of January, 2020 at 10:30 am to be served on Lucky Brand Dungaress
Stores,LLC c/o Corporation Service Company, 1201 Hays Street, Tallahassee, FL 32304.

f, Ernest D. Moody tl do hereby affirm that on the Fath: day. of January, 2020 at 2: 08 pm, k

- Served by delivering in a corporate manner, a true copy of the Summons & Coniplaint, Letter, with Exhibits with the servers
‘identification number, initials, date, and hour of-service endorsed thereon by me.on the copy served to: Kaneisha Gross who is
employed by and is the Authorized Agent/Employee Authorized to accept service for Carporation Service. Company as
Registered Agent for Lucky Brand Dungarees, Stores,LLC, and informed said person of the contents therein, in sompliance with
state statutes. .

j

Under Penalties of Perjury, | declare | have’ read the foregoing document and the facts stated in it are true. tam over the age of 18, of
sound mind and neither a party to or interested | in the above suit. Notary not required pursuant to F.S. 92.525

 

 

“Ertiest D. Moody Iti ‘Za
IDH#229 2nd Cirouit”

Court Exprass Services
P.O, Box 010584
‘Miami, FL 33104

(305) 205-1204

Our Job Serial Number: VPS-2020000415

Capyright © 4902-2020 Database Services, Ina. - Procasa Server's Faolbox V8, 1g
Case 1:20-cv-20050-DLG Document 4 Entered on FLSD Docket 01/21/2020 Page 2 of 2
Case 1:20-cv-20050-DLG Document3 Entered on FLSD Docket 01/07/2020 Pagelof1

AQ 440 (Rev" 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Florida _ A
Pan
} Ernest D, Moody i ne
) certified Process Server ID #229
saeanesttrn
VICTOR ARIZA ) vee me: 2:00 pm
Plaintiffs) ) i
v. Civil Action No, 20-cv-20050-DLG
LUCKY BRAND DUNGAREES STORES, LLC, }
a foreign limited liability company j
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To! (Defendant's name and address) LUCKY BRAND DUNGAREES STORES, LLC
By Serving Its Registered Agent:
CORPORATION SERVICE COMPANY
1201 HAYS STREET
TALLAHASSEE FL 32301-2525

A. lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P, {2 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: RODERICK V. HANNAH, ESQ.

8751 WEST BROWARD BOULEVARD
SUITE 303

PLANTATION FL 339324

Telephone: (954) 362-3800

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: sss 1/07/2020

s/ Alex Rodriguez
a ORI Deputy Clerk
Angeta E. Noble U.S. District Courts

Clerk of Court

   
